COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER TO REINSTATE

Appellate case name:      Kaaren Cambio and California Pipe Recycling, Inc. v. Joe Briers,
                          Southwest Pipe Services, Inc. and S.W. Pipe Holdings, Inc.

Appellate case number:    01-10-00807-CV

Trial court case number: 41731

Trial court:              412th District Court of Brazoria County

         This appeal was previously stayed pursuant to 11 U.S.C. § 362(a). We lift the stay and
REINSTATE the appeal. The briefing in this appeal is completed and the case is ready to be
set at issue.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually


Date: March 31, 2015